Name: COMMISSION REGULATION (EC) No 2101/97 of 24 October 1997 determining the extent to which applications lodged in October 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  international trade
 Date Published: nan

 L 292/32 EN Official Journal of the European Communities 25. 10 . 97 COMMISSION REGULATION (EC) No 2101/97 of 24 October 1997 determining the extent to which applications lodged in October 1997 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be accepted the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for import licences for the period 1 October to 31 December 1997 submitted pursuant to Regulation (EC) No 1898 /97 shall be met as referred to in Annex I. 2 . During the first 10 days of the period 1 January to 31 March 1998 applications may be lodged pursuant to Regulation (EC) No 1898/97 for import licences for a total quantity as referred to in Annex II . 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 25 October 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1898/97 (') laying down detailed rules for the applica ­ tion in the pigmeat sector of the arrangements provided for by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94, and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1997 are , for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said ap ­ plications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution ; Whereas the surplus to be added to the quantity available for the following period should be determined; Whereas, it is appropriate , for the first mentioned cat ­ egory of products, to draw the attention of operators to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 267, 30 . 9 . 1997, p . 58 . 25 . 10 . 97 fENl Official Journal of the European Communities L 292/33 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1997 1 100,0 2 100,0 3 100,0 4 100,0 HI 100,0 H2 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10/ 11 66,7 12/ 13 100,0 14 100,0 15 100,0 16 100,0 17 100,0 ANNEX II (tonnes) Group No Total quantity available for the period 1 January to 31 March 1998 1 2 742,0 2 411,3 3 1 243,0 4 13 547,8 HI 1 800,0 H2 375,0 5 2 475,0 6 1 587,8 7 7 548,5 8 1 155,0 9 8 415,0 10 / 11 1 457,5 12/ 13 1 897,5 14 247,5 15 737,5 16 1 310,4 17 10 312,5